
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.43



THE AMENDED AND RESTATED
SEALY CORPORATION BONUS PLAN


        Sealy Corporation (the "Company") hereby adopts the Amended and Restated
Sealy Corporation Bonus Plan, as it may be amended from time to time (the
"Plan") for the benefit of certain employees and subject to the terms and
provisions set forth below.

1.     Purpose of the Plan

The Plan is intended to: (i) attract and retain employees in key positions of
the Company and any other Service Recipient (as defined below) (collectively,
the "Sealy Group"); (ii) motivate Participants (as defined below) toward
achieving the Company's objectives; and (iii) reward Participants for their
contributions to the success of the Sealy Group.

2.     Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

        (a)   "Board" shall mean the Board of Directors of the Company.

        (b)   "Code" shall mean the Internal Revenue Code of 1986, as amended,
or any successor thereto.

        (c)   "Committee" shall mean the Compensation Committee of the Board (or
a subcommittee thereof), which Committee shall, to the extent an award granted
hereunder is intended to qualify as performance-based compensation within the
meaning of Section 162(m) of the Code, be constituted of at least two members
who satisfy the definition of "outside director" within the meaning of
Section 162(m) of the Code.

        (d)   "Covered Employee" shall have the meaning set forth in
Section 162(m) of the Code.

        (e)   "Disability" shall mean either a disability under the Social
Security Act or under the long term disability program provided by the Company.

        (f)    "Participant" shall mean each exempt salaried employee of the
Sealy Group whom the Committee designates as a participant under the Plan in
accordance with Section 4 of the Plan.

        (g)   "Performance Period" shall mean each fiscal year or multi-year
cycle, as determined by the Committee.

        (h)   "Retirement" shall mean, unless otherwise agreed by the Company
(or any member of the Sealy Group) in a written employment agreement or
employment letter with such Participant, the Participant's retirement from the
Company or any other member of the Sealy Group meeting either of the following
criteria: (a) the Participant is at least 65 years of age or (b) the Participant
is at least 62 years of age with at least 10 years of service with the Sealy
Group.

        (i)    "Section 162(m) of the Code" shall mean Section 162(m) of the
Code and the regulations, guidance and pronouncements promulgated thereunder.

        (j)    "Section 409A of the Code" shall mean Section 409A of the Code
and the rules, regulations, guidance and pronouncements promulgated thereunder.

        (k)   "Service Recipient" shall mean the Company, any of its
subsidiaries, or any of its affiliates that satisfies the definition of "service
recipient" within the meaning of Treasury Regulation Section 1.409A-1 (or any
successor regulation), with respect to which the person is a "service provider"
(within the meaning of Treasury Regulation Section 1.409A-1 (or any successor
regulation).

1

--------------------------------------------------------------------------------



        (l)    "Share" shall mean a share of Class A common stock, par value
$0.01 per share, of the Company, which may be authorized but unissued, or issued
and reacquired.

3.     Administration

        (a)   The Plan shall be administered, operated and interpreted by the
Committee, to the extent reasonably possible, in a manner which would be
expected to cause any award intended to be qualified as performance-based
compensation under Section 162(m) of the Code to so qualify. The Committee shall
establish the performance objectives for any Performance Period in accordance
with Section 5 and certify whether and to what extent such performance
objectives have been obtained. Any determination made by the Committee under the
Plan shall be final, conclusive and binding on any member of the Sealy Group,
any Participant and any other person dealing with the Plan.

        (b)   The Committee may employ such legal counsel, consultants and
agents (including counsel or agents who are employees of a member of the Sealy
Group) as it may deem desirable for the administration of the Plan and may rely
upon any opinion received from any such counsel, consultant or agent and any
computation received from such consultant or agent. All expenses incurred in the
administration of the Plan, including, without limitation, for the engagement of
any counsel, consultant or agent, shall be paid by the Company. No member or
former member of the Board or the Committee shall be liable for any act,
omission, interpretation, construction or determination made in connection with
the Plan other than as a result of such individual's willful misconduct.

        (c)   The Committee may delegate its authority under this Plan; provided
that, the Committee shall in no event delegate its authority with respect to the
compensation of the Chief Executive Officer of the Company, the four most highly
compensated executive officers, or such other Covered Employees of the Company
as may be determined under Section 162(m) of the Code, or any other individual
whose compensation the Board or Committee reasonably believes may become subject
to Section 162(m) of the Code.

4.     Participation

Participants in the Plan are selected during each Performance Period by the
Committee from exempt salaried employees of the Sealy Group. Participants are
assigned to a bonus group (each, a "Group") at the sole discretion of the
Committee, with groupings generally as follows:

Group 8:   Selected Senior Company Executives Group 7:   Senior Company
Executives Group 6:   Corporate and Regional Sales & Operations Vice Presidents
Group 5:   Other Senior Management Group 4:   Plant Managers, Sales Managers
Group 3:   Other Middle Management Group 2:   Senior Professionals and Plant
Supervisors Group 1:   Selected Exempt Employees

        Non-exempt employees (i.e., employees eligible for overtime) and sales
representatives of the Sealy Group shall not be eligible to participate in the
Plan. Participants may be added or have their Group changed during a Performance
Period on a pro-rated basis at the discretion of the Committee.

5.     Bonuses

        (a)    Performance Criteria.    No later than 90 days after each
Performance Period begins (or such other date as may be required or permitted
under Section 162(m) of the Code), the Committee shall establish the performance
objective or objectives that must be satisfied in order for a Participant to
receive a bonus for each such Performance Period. Any such performance
objectives will be based upon

2

--------------------------------------------------------------------------------




the relative or comparative achievement of one or more of the following
criteria, as determined by the Committee: (i) consolidated earnings before or
after taxes (including earnings before interest, taxes, depreciation and
amortization); (ii) net income; (iii) operating income; (iv) earnings per Share;
(v) book value per Share; (vi) return on shareholders' equity; (vii) expense
management; (viii) return on investment; (ix) improvements in capital structure;
(x) profitability of an identifiable business unit or product; (xi) maintenance
or improvement of profit margins; (xii) stock price; (xiii) market share;
(xiv) revenues or sales; (xv) costs; (xvi) cash flow; (xvii) working capital;
(xviii) return on assets; (xix) total shareholder return; (xx) enterprise value;
(xxi) total business return; (xxii) return on invested capital; and
(xxiii) return on investment. The foregoing criteria may relate to the Company,
one or more of the members of the Sealy Group or one or more of their respective
divisions or units, or any combination of the foregoing, and may be applied on
an absolute basis and/or be relative to one or more peer group companies or
indices, or any combination thereof, all as the Committee shall determine.

        The performance objective(s) established by the Committee will be
established at the following achievement levels:

(i)Maximum shall be the goal assigned to each performance objective that
provides a bonus payment of two (2) times the target payment amount;

(ii)Target shall be the is goal assigned to each performance objective that
provides a bonus payment at the target payment level; and

(iii)Minimum shall be the goal assigned to each performance objective that must
be achieved prior to any bonus payment.

        The Committee may adjust, upward or downward, the performance
objective(s) in respect of a given Performance Period to reflect:

(i)"Extraordinary Items" as defined by Accounting Principles Board Opinion
No. 30;

(ii)Any financial impact of new accounting pronouncements; and

(iii)Any other items approved by the Board or the Committee;

provided, that such adjustments may only apply with respect to bonuses payable
to Covered Employees to the extent permitted by Section 162(m) of the Code, to
the extent that such bonuses are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code.

        (b)    Target Incentive Bonuses.    No later than 90 days after each
Performance Period begins (or such other date as may be required or permitted
under Section 162(m) of the Code), the Committee shall establish target
incentive bonuses for each individual Participant. Unless otherwise determined
by the Committee in its sole and absolute discretion, the percentage of a
Participant's annual rate of base salary to be used in the bonus award
calculation for each Group shall increase from zero to a stated maximum as
performance exceeds the minimum goal according to the following schedule of
bonus awards:

GROUP
  MINIMUM   TARGET   MAXIMUM  

8

    (as determined by the Committee for each participant)  

7

    0 %   35 %   70 %

6

    0 %   30 %   60 %

5

    0 %   25 %   50 %

4

    0 %   20 %   40 %

3

    0 %   15 %   30 %

2

    0 %   10 %   20 %

1

    0 %   5 %   10 %

3

--------------------------------------------------------------------------------



Subject to Sections 5(e)–5(i) below and unless otherwise determined by the
Committee in its sole discretion, bonus awards under the Plan will be calculated
as a percentage of a Participant's weighted average annual rate of base salary
in effect for the Performance Period for which a bonus is payable.

        (c)    Maximum Amount Payable.    As soon as practicable after the
applicable Performance Period ends but in no event later than February 25th of
the year immediately following the fiscal year in respect of which bonuses under
the Plan may be payable, the Committee shall (x) determine (i) whether and to
what extent any of the performance objectives established for the relevant
Performance Period under Section 5(a) have been satisfied and (ii) for each
Participant who is employed by a member of the Sealy Group through the last day
of the applicable Performance Period, except as otherwise provided for herein,
the actual bonus to which such Participant shall be entitled, taking into
consideration the extent to which the performance objectives have been met, and
(y) cause such bonus to be paid to such Participant in accordance with
Section 6. Any provision of this Plan notwithstanding, in no event shall any
Participant receive a bonus under this Plan in respect of any fiscal year of the
Company in excess of $2.5 million.

        (d)    Negative Discretion.    Notwithstanding anything else contained
in Section 5(c) to the contrary, the Committee shall have the right, in its
absolute discretion, (i) to reduce or eliminate the amount otherwise payable to
any Participant under Section 5(c) based on individual performance or any other
factors that the Committee, in its discretion, shall deem appropriate and
(ii) to establish rules or procedures that have the effect of limiting the
amount payable to each Participant to an amount that is less than the maximum
amount otherwise authorized under Section 5(c).

        (e)    Death/Disability/Retirement.    To the extent permitted under
Section 162(m) of the Code if an award granted hereunder is intended to qualify
as performance-based compensation within the meaning of Section 162(m) of the
Code, if a Participant dies or terminates employment due to Disability or
Retirement, in each case, prior to the last day of a Performance Period for
which a bonus is payable hereunder, such Participant may receive an annual bonus
equal to the bonus otherwise payable to such Participant based upon actual
Company performance for the applicable Performance Period, multiplied by a
fraction, the numerator of which is the number of days that have elapsed during
the Performance Period in which the Participant's death or termination due to
Disability or Retirement occurs prior to and including the date of the
Participant's death or termination due to Disability or Retirement and the
denominator of which is the total number of days in the Performance Period. In
addition, if such an event occurs in the calendar year in which the Performance
Period begins, the foregoing pro-ration shall be calculated using the
Participant's weighted average annual rate of base salary in effect for the
fiscal year in which such termination occurs and applying the target percentage
(i.e., Minimum, Target or Maximum) applicable based upon the Company's actual
performance for the applicable Performance Period.

        (f)    Other Termination of Employment.    Unless otherwise determined
by the Committee and except as may otherwise be provided in Section 5(e) above,
no bonuses shall be payable under this Plan to any Participant whose employment
terminates prior to the end of the applicable Performance Period.

        (g)    Partial Performance Period.    To the extent permitted under
Section 162(m) of the Code if an award granted hereunder is intended to qualify
as performance-based compensation within the meaning of Section 162(m) of the
Code, if a Participant is hired or rehired by a member of the Sealy Group after
the beginning of a Performance Period, but prior to November 1 during such
Performance Period for which a bonus is payable hereunder, such Participant may
receive an annual bonus equal to the bonus otherwise payable to such Participant
based upon actual Company performance for the applicable Performance Period,
multiplied by a fraction, the numerator of which is the number of days of active
employment with the Sealy Group during the Performance Period and the
denominator of which is the total number of days in the Performance Period.

4

--------------------------------------------------------------------------------



        (h)    Leave of Absence.    To the extent permitted under Section 162(m)
of the Code if an award granted hereunder is intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code,
if a Participant experiences a period of unpaid leave of absence (whether by
layoff, workers compensation leave or other leave of absence) for a continuous
period of 30 days or more during a Performance Period for which a bonus is
payable hereunder, such Participant may receive an annual bonus equal to the
bonus otherwise payable to such Participant based upon actual Company
performance for the applicable Performance Period, multiplied by a fraction, the
numerator of which is the number of days of active employment with the Sealy
Group during the Performance Period and the denominator of which is the total
number of days in the Performance Period.

        (i)    Transfers of Employment.    To the extent permitted under
Section 162(m) of the Code if an award granted hereunder is intended to qualify
as performance-based compensation within the meaning of Section 162(m) of the
Code, a Participant who is hired, transferred or promoted during a Performance
Period for which a bonus is payable hereunder, will receive a pro-rated bonus
based upon the number of days worked in each position during the Performance
Period and at each location/segment and in each Group. Hires, transfers or
promotions which occur after October 31 of a Performance Period shall not take
effect for bonus purposes until the next Performance Period, if any.

6.     Payment

        (a)    In General.    Except as otherwise provided hereunder, payment of
any bonus amount determined under Section 5 shall be made to each Participant on
February 25th of the year immediately following the fiscal year in respect of
which the applicable bonuses are payable, after the Committee certifies that one
or more of the applicable performance objectives have been attained or, in the
case of any bonus payable under the provisions of Section 5(d), after the
Committee determines the amount of any such bonus; provided, however, that in
any event all payments made hereunder shall be in accordance with the
requirements of Section 409A of the Code.

        (b)    Form of Payment.    All bonuses payable under this Plan shall be
payable in a cash lump sum payment, unless otherwise provided by the Committee.

7.     General Provisions

        (a)    Effectiveness of the Plan.    The Plan shall become effective on
the date on which it is adopted by the Board, subject to the approval of the
shareholders of the Company. The Plan shall remain in effect until such time as
it is terminated by the Board or the Committee.

        (b)    Amendment and Termination.    The Board or the Committee may at
any time amend, suspend, discontinue or terminate the Plan; provided, however,
no such action shall be effective without approval by the shareholders of the
Company to the extent necessary to continue to qualify the amounts payable
hereunder to Covered Employees as under Section 162(m) of the Code, if such
amounts are otherwise intended by the Committee to be so qualified.

        (c)    Designation of Beneficiary.    Each Participant may designate a
beneficiary or beneficiaries (which beneficiary may be an entity other than a
natural person) to receive any payments which may be made following the
Participant's death. Such designation may be changed or canceled at any time
without the consent of any such beneficiary. Any such designation, change or
cancellation must be made in a form approved by the Committee and shall not be
effective until received by the Committee. If no beneficiary has been named, or
the designated beneficiary or beneficiaries shall have predeceased the
Participant, the beneficiary shall be the Participant's spouse or, if no spouse
survives the Participant, the Participant's estate. If a Participant designates
more than one beneficiary, the rights of such beneficiaries shall be payable in
equal shares, unless the Participant has designated otherwise.

5

--------------------------------------------------------------------------------



        (d)    No Right to Continued Employment or Awards.    Nothing in this
Plan shall be construed as conferring upon any Participant any right to continue
in the employment of any member of the Sealy Group. No Participant shall have
any claim to be granted any award, and there is no obligation for uniformity of
treatment of Participants or beneficiaries. The terms and conditions of awards
and the Committee's determinations and interpretations with respect thereto need
not be the same with respect to each Participant (whether or not the
Participants are similarly situated).

        (e)    No Limitation on Corporate Actions.    Nothing contained in the
Plan shall be construed to prevent any member of the Sealy Group from taking any
corporate action which is deemed by it to be appropriate or in its best
interest, whether or not such action would have an adverse effect on any awards
made under the Plan. No employee, beneficiary or other person shall have any
claim against any member of the Sealy Group as a result of any such action.

        (f)    Nonalienation of Benefits.    Except as expressly provided
herein, no Participant or beneficiary shall have the power or right to transfer,
anticipate, or otherwise encumber the Participant's interest under the Plan. The
Company's obligations under this Plan are not assignable or transferable except
to (i) a corporation which acquires all or substantially all of the Company's
assets or (ii) any corporation into which the Company may be merged or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant's beneficiaries, heirs, executors,
administrators or successors in interest.

        (g)    Withholding.    A Participant may be required to pay to a member
of the Sealy Group and each member of the Sealy Group shall have the right and
is hereby authorized to withhold from any payment due under this Plan or from
any compensation or other amount owing to the Participant, applicable
withholding taxes with respect to any payment under this Plan and to take such
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such withholding taxes.

        (h)    Severability.    If any provision of this Plan is held
unenforceable, the remainder of the Plan shall continue in full force and effect
without regard to such unenforceable provision and shall be applied as though
the unenforceable provision were not contained in the Plan.

        (i)    Governing Law.    The Plan shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflicts of
laws.

        (j)    Headings.    Headings are inserted in this Plan for convenience
of reference only and are to be ignored in a construction of the provisions of
the Plan.

        (k)    Compliance with Section 409A of the Code.    The Plan is intended
to comply with Section 409A of the Code and will be interpreted in a manner
intended to comply with Section 409A of the Code. Notwithstanding anything
herein to the contrary, if at the time of the Participant's termination of
employment with any Service Recipient the Participant is a "specified employee"
as defined in Section 409A of the Code, and the deferral of the commencement of
any payments or benefits otherwise payable hereunder as a result of such
termination of service is necessary in order to prevent the imposition of any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Participant) to the minimum extent necessary to satisfy
Section 409A of the Code until the date that is six months and one day following
the Participant's termination of employment with all Service Recipients (or the
earliest date as is permitted under Section 409A of the Code), if such payment
or benefit is payable upon a termination of employment. Each payment made under
the Plan shall be designated as a "separate payment" within the meaning of
Section 409A of the Code.

        Approved by stockholders on April 14, 2010.


6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.43



THE AMENDED AND RESTATED SEALY CORPORATION BONUS PLAN
